Exhibit TENDER OFFER AND MERGER AGREEMENT Dated as of June 26, 2008 among NATIONAL PATENT DEVELOPMENT CORPORATION, NPDV ACQUISITION CORP. and FIVE STAR PRODUCTS, INC. TABLE OF CONTENTS ARTICLE I THE OFFER 2 Section 1.1 The Offer 2 Section 1.2 Company Actions 4 Section 1.3 Top-Up Option 6 Section 1.4 Stockholder Meeting 7 Section 1.5 Offer Documents; Schedule 13E-3; Schedule 14D9; Proxy Statement 8 Section 1.6 Transfer of Five Star Note to Parent or Purchaser; Conversion of Five Star Note. 8 ARTICLE II THE MERGER 9 Section 2.1 The Merger 9 Section 2.2 Closing 9 Section 2.3 Effective Time 9 Section 2.4 Effects of the Merger 9 Section 2.5 Certificate of Incorporation and By-laws of the Surviving Corporation 9 Section 2.6 Directors and Officers of the Surviving Corporation 9 Section 2.7 Conversion of Securities 10 Section 2.8 Exchange of Certificates 10 Section 2.9 Appraisal Rights 13 Section 2.10 Company Equity Awards 13 Section 2.11 Rule 16b-3 14 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 14 Section 3.1 Organization, Standing and Corporate Power 14 Section 3.2 Capitalization 15 Section 3.3 Authority; Noncontravention; Voting Requirements 16 Section 3.4 Governmental Approvals 18 Section 3.5 Company SEC Documents; Undisclosed Liabilities 18 Section 3.6 Absence of Certain Changes or Events 20 Section 3.7 Legal Proceedings 20 Section 3.8 Compliance With Laws; Permits 20 Section 3.9 Information Supplied 21 Section 3.10 Tax Matters 22 Section 3.11 Opinion of Financial Advisor 22 Section 3.12 Brokers and Other Advisors 22 Section 3.13 State Takeover Statutes 23 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER 23 Section 4.1 Organization 23 Section 4.2 Authority; Noncontravention 23 Section 4.3 Government Approvals 24 Section 4.4 Information Supplied 25 Section 4.5 Ownership and Operations of Purchaser 25 Section 4.6 Financing 25 Section 4.7 Legal Proceedings 25 Section 4.8 Material Non-Public Information 26 ARTICLE V ADDITIONAL COVENANTS AND AGREEMENTS 26 Section 5.1 Conduct of Business 26 Section 5.2 No Solicitation by the Company; Etc. 30 Section 5.3 Reasonable Best Efforts 33 Section 5.4 Public Announcements 33 Section 5.5 Notification of Certain Matters 33 Section 5.6 Indemnification and Insurance 34 Section 5.7 Securityholder Litigation 34 Section 5.8 Fees and Expenses 35 Section 5.9 Takeover Laws 35 ARTICLE VI CONDITIONS TO THE MERGER 35 Section 6.1 Conditions to Each Party’s Obligation to Effect the Merger 35 ARTICLE VII TERMINATION 35 Section 7.1 Termination 35 Section 7.2 Effect of Termination 37 ARTICLE VIII GENERAL PROVISIONS 38 Section 8.1 No Survival of Representations and Warranties 38 Section 8.2 Amendment or Supplement 38 Section 8.3 Extension of Time, Waiver, Etc. 38 Section 8.4 Assignment 39 Section 8.5 Counterparts 39 Section 8.6 Entire Agreement; No Third-Party Beneficiaries 39 Section 8.7 Governing Law; Waiver of Jury Trial 39 Section 8.8 Specific Enforcement 39 Section 8.9 Consent to Jurisdiction 39 Section 8.10 Notices 40 Section 8.11 Severability 41 Section 8.12 Definitions 41 Section 8.13 Interpretation 42 EXHIBITS Certain Conditions to the Offer Annex A Forms of Equity Award Letter Agreement Annex B Index of Defined Terms Affiliate 42 Agreement 1 Balance Sheet Date 2 Bankruptcy and Equity Exception 1 Business Day 42 Certificate of Merger 9 Certificates 11 Closing 9 Code 12 Company 1 Company Acquisition Agreement 31 Company Common Stock 1 Company Charter Documents 7 Company Disclosure Schedule 15 Company Employee Plans 29 Company Material Adverse Effect 15 Company Preferred Stock 16 Company Recommendation 31 Company SEC Documents 19 Company Stock Plans 14 Company Stockholder Approval 17 Company Stockholders Meeting 7 Contract 18 DGCL 1 Dissenting Shares 13 Dissenting Stockholders 13 Effective Time 9 Engagement Letter 25 Exchange Act 2 Expiration Time 2 Fairness Opinion 5 Filed Company SEC Documents 20 Financial Advisor 5 Five Star Note 6 GAAP 42 Governmental Authority 42 HSR Act 42 JL Distributors 6 Knowledge 42 Laws 21 Liens 15 Material Adverse Effect 37 Merger 1 Merger Consideration 10 Offer 1 Offer Documents 4 Offer Price 1 Option 14 Parent 1 Paying Agent 10 Permits 21 Person 42 Proxy Statement 8 Purchase Date 42 Purchaser 1 Representatives 30 Schedule D5-9 5 Schedule TO 4 SEC 3 Securities Act 15 Share 1 Subsidiary 42 Superior Proposal 33 Surviving Corporation 9 Takeover Laws 23 Takeover Proposal 32 Taxes 22 Top-Up Consideration 42 Top-Up Option 42 Top-Up Option Shares 42 Transactions 42 Walk-Away Date 43 TENDER OFFER AND MERGER AGREEMENT This TENDER OFFER AND MERGER AGREEMENT, dated as of June 26, 2008 (this “Agreement”), is among NATIONAL PATENT DEVELOPMENT CORPORATION, a Delaware corporation (“Parent”), NPDV Acquisition Corp., a Delaware corporation (“Purchaser”), and FIVE STAR PRODUCTS, INC., a Delaware corporation (the “Company”).Certain terms used in this Agreement are used as defined in Section 8.12. WHEREAS, the respective Boards of Directors of Parent, Purchaser and the Company each deems it advisable that Purchaser acquire all of the outstanding shares of common stock of the Company, par value $0.01 per share (“Company Common Stock”), on the terms and subject to the conditions provided for in this Agreement; WHEREAS, in furtherance thereof, it is proposed that such acquisition be accomplished by (a) Purchaser commencing a tender offer to purchase up to 100% of the shares of Company Common Stock issued and outstanding at the time of the expiration of the tender offer (each, a “Share” and, collectively, the “Shares”) for $0.40 per Share (such amount or any greater amount per Share paid pursuant to the
